       Case 1:21-cv-00279-JJM-PAS Document 1-2 Filed 07/02/21 Page 1 of 2 PageID #: 27




    COLLEGE OF
 ARTS AND SCIENCES

OFFICE OF THE DEAN
257 Chafee Social Science Center, Kingston, RI 02881 USA   p: 401.874.4101   f: 401.874.2892   uri.edu/artsci


       1 July 2019

       Louis Fosu
       44 Top Hill Road
       Saunderstown RI 02874

       Dear Mr. Fosu,

       On behalf of the College of Arts and Sciences, I am pleased to offer you a Faculty of Practice appointment
       for the 2019-20 academic year in the Department of Political Science. This is a one-year position with
       possible annual reappointments through 2024-25 following an annual evaluation/review of teaching and
       student advising performance and depending on funding and availability of the position. The University of
       Rhode Island is a vibrant place to work and one where all employees are greatly valued. We are pleased to
       welcome you to our community.

       Your salary for the 2019-20 academic year will be at a rate of $75,000. Please note that the academic year
       begins five (5) days before Advising Day and ends on Commencement Day. This appointment is subject to
       regulations as set forth in the University Manual; other University policies, practices and procedures; and
       the provisions of the Collective Bargaining Agreement between the Rhode Island Council on
       Postsecondary Education and the URI Chapter of the American Association of University Professors.

       In addition, you will receive a stipend for $7,500 in summer 2019 to support your work sourcing prime
       internships and job opportunities for students, which involves developing relationships and arranging
       agreements with government, multilateral organizations or NGOs with the expectation that such
       opportunities will be available to students in the coming year. We also expect that you will continue to
       work with students to revise their resumes and improve their chances of landing internships and jobs, as
       well as share information about how students can prepare themselves to attain positions in NGOs and
       government organizations. This work ties directly to the College of Arts and Sciences strategic plan goals
       of developing more internship opportunities for our students and providing more assistance in job
       preparation.

       As a faculty of practice in the Department of Political Science, your regular teaching duties will include
       teaching and/or advising for the equivalent of 12 credit hours each semester and may include teaching
       assignments in Honors. We expect that you will hold regular office hours for consultation with students,
       you will participate in student advising activities as they pertain to instructional responsibilities, and you
       will participate in department service activities as they pertain to your normal instructional responsibilities.
       You are not expected, however, to perform College and University service beyond those listed above, nor
       are you required to engage in scholarly activities in the department. We would, however, welcome your
       support of the mission of the College of Arts & Sciences and your participation in any college events and
       activities. You will be entitled to telephone and mail privileges for professional purposes, as well as
       secretarial support, subject, however, to program guidelines with respect to their use.

       You are also required to conform to the following policies: Prepare course syllabi for your courses,
       distribute the syllabi on the first day of class, and place copies of them in your personnel folder in the
       department office; make sure a Sakai site is set up for each class you are assigned--Sakai is a system used
       for various components of course delivery at URI; submit final course grades through e-Campus by the
       deadline and provide the department with a copy of the grades in the form of the Sakai gradebook or other
Case 1:21-cv-00279-JJM-PAS Document 1-2 Filed 07/02/21 Page 2 of 2 PageID #: 28

form approved by your Chair; and inform students at the beginning of the semester, at mid-term, and in
the week before final exams that you cannot assign grades of "Incomplete" except in cases of a real
emergency, in which case it must be approved by the Department Chair and Dean. We also ask that you
conform to all University policies concerning class attendance and examinations. These policies are stated
in the University Manual that is available online.

You will be receiving a package of materials from the Human Resources Office outlining the benefits you
are eligible for and containing enrollment forms and related documents, as well as contact information for
meeting with Human Resources representatives to complete new employee paperwork. In the meantime,
you can review benefits information online at www.uri.edu/hr by going to “Department Resources,
Benefits-at-a-Glance.” You may address benefits questions to Dawn Smith (401-874-9054 or
dawns@uri.edu).

URI is committed to building and sustaining a community based on inclusiveness, equity, and diversity.
We expect all new faculty members to engage with students and colleagues in ways that reflect these
values that are central to our identity and mission. These key values are part of the guiding vision of the
President and embedded within the goals and strategies of the University’s Academic Plan, see
http://web.uri.edu/academic-planning/files/academic_plan_handbook.pdf

This agreement supersedes all other agreements, oral or written, between the parties and is the complete
agreement between you and the University. This agreement and any modifications shall not be valid until
and unless signed by all persons whose offices are listed below.

If you are willing to accept this offer in accordance with the terms stated in this letter, please sign your
name below and return it no later than July 23, 2019 to: Anna Vaccaro, c/o College of Arts and Science,
University of Rhode Island, 257 Chafee Social Science Center, Suite 1, 10 Chafee Road, Kingston, RI
02881. Alternatively, you can sign and send back to Anna electronically (anna@uri.edu).

Welcome to the University of Rhode Island. I look forward to your contributions to our teaching and
service missions and the success of our students.

Sincerely,




Jeannette E. Riley, Dean
College of Arts and Sciences

cc:     Donald DeHayes, Provost and Vice President for Academic Affairs
        Matt Bodah, Interim Vice Provost for Academic Personnel and Budget
        Roxanne Gomes, Director, Affirmative Action, Equal Opportunity, and Diversity
        Linda Barrett, Director, Budget and Financial Planning
        Laura Kenerson, Director, Personnel Services, Human resource Administration
        Catherine Robinson, Business Manager, College of Arts and Sciences
        Marc Hutchinson, Chair, Political Science
        Lynne Derbyshire, Director, Honors Program


I accept this offer and the terms stated therein:

______________________________                             ______________
Louis Fosu                                                 Date
